Citation Nr: 1047066	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  05-09 623	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a higher initial evaluation for posttraumatic 
stress disorder (PTSD), evaluated as 30 percent disabling from 
October 5, 1999.


REPRESENTATION

Appellant represented by:	Larry Stokes, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Mecone, Associate Counsel

REMAND

The Veteran had active military service from February 1976 to 
November 1980.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, DC.

The Veteran testified before the undersigned at a hearing in 
October 2007.  A transcript of that hearing is of record.

This claim was previously remanded in December 2007, and again in 
March 2010.  Unfortunately, another remand is required to provide 
the Veteran with the due process to which he is entitled.

Additional evidence was associated with the claims file 
subsequent to the Appeal Management Center's (AMC) last 
consideration of the claim in August 2010.  The additional 
evidence includes VA outpatient treatment records dated from 
January 2009 through August 2010 which contain evaluations 
pertinent to an analysis of the severity of the Veteran's PTSD.  
September 2010 statements from the Veteran's wife, daughter and 
family friend, describing the severity of the Veteran's PTSD 
symptoms, were also added to the record subsequent to the 
issuance of the last supplemental statement of the case (SSOC) in 
August 2010.  Because this additional evidence is pertinent to 
the issue on appeal, and the Veteran has not expressly waived his 
right to have this evidence considered initially by the agency of 
original jurisdiction (AOJ), a remand is required for the 
issuance of another SSOC.  This is so because this evidence was 
received by the AOJ within 30 days of the August 2010 SSOC.  See 
38 C.F.R. §§ 19.31, 19.37, 20.1304 (2010).  

Further, in September 2010, the Veteran signed a power of 
attorney appointing his current representative.  At that time, 
the representative submitted a statement in support of claim (VA 
Form 4138), wherein it was written:  "It is requested that a 
reconsideration of the decision and evidence be done, and or 
schedule the Veteran for a Decision Review Officer (DRO) hearing 
as soon as possible."  This September 2010 request for a personal 
hearing before a DRO was submitted to the AOJ in Washington DC 
prior to the mailing of notice to the Veteran that his appeal had 
been certified to the Board, and that the appellate record had 
been transferred to the Board.  38 C.F.R. § 20.1304 (2010).  
Pursuant to 38 C.F.R. § 20.700(a) (2010), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  As such, the Board finds that the 
claim should be remanded to afford the Veteran an opportunity to 
testify before a DRO at the RO.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should schedule the Veteran for 
a hearing before a Decision Review Officer 
in accordance with his request.  See 
September 2010 VA Form 4138.  The Veteran 
and his representative should be given the 
opportunity to review the file and prepare 
for the hearing.

2.  The AOJ should contact the Veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, VA 
and private, who may possess additional 
records pertinent to his PTSD claim on 
appeal.  With any necessary authorization 
from the Veteran, the AOJ should attempt to 
obtain and associate with the claims file 
any medical records identified by the 
Veteran that have not been secured 
previously.  If the AOJ is unsuccessful in 
obtaining any medical records identified by 
the Veteran, it should inform the Veteran 
and his representative in accordance with 
38 C.F.R. § 3.159(e), and ask them to 
provide copies of any additional medical 
records in their possession.

3.  After undertaking any other development 
deemed appropriate, the AOJ should consider 
the issue on appeal in light of all 
information or evidence received.  In 
rendering a decision, the AOJ should 
specifically consider the outpatient 
treatment records dated in 2010, and the 
September 2010 statements from the 
Veteran's wife, daughter and family friend.  
If any benefit sought is not granted, the 
Veteran and his representative should be 
furnished with a supplemental statement of 
the case and afforded an opportunity to 
respond before the record is returned to 
the Board for further review.  The Veteran 
should be notified that pertinent evidence 
submitted to VA after this issue has been 
returned to the Board for adjudication 
cannot be considered by the Board without 
returning the new evidence to the AOJ for 
its consideration unless consideration by 
the AOJ is expressly waived in writing by 
the Veteran or his representative.  See 38 
U.S.C.A. § 20.1304(c) (2010).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

